department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp b01 tl-n-6644-00 uilc internal_revenue_service national_office field_service_advice memorandum for doug h rogers national director office of interest and penalty administration s c cp rc p c9-156 from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject interest on replacement refund check this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year dollar_figurex refund check y issue whether taxpayer is entitled to overpayment interest to the date of the replacement refund when the service properly issued taxpayer an original refund check within the days required by sec_6611 but taxpayer never received the original refund check conclusion taxpayer is not entitled to overpayment interest because the delay in the delivery of the refund check was not due to any fault of the government and because under the presumption of delivery the service tendered the refund check to taxpayer within days after the return was filed facts taxpayer timely filed his year return on october year pursuant to an approved extension taxpayer’s return indicated an overpayment of dollar_figurex taxpayer requested that the overpayment be refunded by direct deposit to taxpayer’s financial_institution the service did not refund the overpayment by direct deposit but instead issued a refund check on november year in december year taxpayer’s representative contacted the service and stated that taxpayer had not received the refund the service confirmed with taxpayer’s representative that the refund was issued to the correct taxpayer and mailed to the correct address the service researched the claim and discovered that the refund check was never negotiated and was never returned to the service as undeliverable the service issued a second refund to taxpayer on february year law and analysis the government may only pay interest if specifically allowed by a statutory provision see u s ex rel angarica v bayard 127_us_251 sec_6611 of the internal_revenue_code provides in general that interest shall be allowed and paid on any overpayment of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 adds that in the case of a refund interest is paid from the date of the overpayment to a date to be determined by the secretary preceding the date of the refund check by not more than days whether or not such refund check is accepted by the taxpayer after tender of such check to the taxpayer the acceptance of such check shall be without prejudice to any right of the taxpayer to claim any additional overpayment and interest thereon in addition sec_6611 provides that no overpayment interest will be paid if the overpayment is refunded within days after the last day prescribed for filing the return determined without regard to any extension of time for filing the return or if the return is filed after such last date the refund is made within days after the date the return is filed sec_6611 provides that if the taxpayer files a claim for a credit or refund for any overpayment_of_tax and such overpayment is refunded within days after the filing_date of the claim no overpayment interest is paid from the filing_date of the claim until the refund date the delay in the delivery of the refund check was not due to any fault of the government taxpayer claims interest to the date of the replacement check because taxpayer never received the original refund check and thus according to taxpayer the overpayment was not refunded within the days prescribed in sec_6611 interest is not allowed when the delay in effecting the delivery of the refund check is not due to any fault of the government revrul_76_74 1976_1_cb_388 irm in revrul_76_74 the service endorsed two situations in which the government paid additional interest because the government improperly delayed the delivery of refunds in the first situation the service erroneously issued a refund check in the name of a person other than the taxpayer and thus prevented negotiation of the check by the taxpayer in the second the service held the taxpayer’s refund to offset a debt erroneously reported by another agency in both situations the service determined that the periods of interest ran to the dates of the subsequently issued replacement checks not the dates of the original checks the service recommended the payment of additional interest because the refunds’ deliveries were delayed due to the fault of the government in this case the service established that the refund was issued to the correct taxpayer and mailed to the correct location therefore unlike the situations in revrul_76_74 the delay in the delivery of the refund was not due to any fault of the service and interest should not be allowed the government tendered the refund check to taxpayer on november year taxpayer relies on 918_f2d_15 2d cir and 997_f2d_335 7th cir in asserting that a refund check cannot be tendered unless the taxpayer has some knowledge of it and an opportunity to accept or decline to accept the check however in doolin and godfrey the courts also acknowledged the presumption of delivery doolin f 2d pincite godfrey f 2d pincite under the presumption of delivery proof that a letter properly directed was placed in a post office creates a presumption that it reached its destination in usual time and was actually received by the person to whom it was addressed 111_us_185 285_us_427 therefore under the presumption of delivery a refund is tendered when placed with the postal service in godfrey the seventh circuit held that to invoke the presumption of delivery the government could either present evidence of actual mailing such as an affidavit from the employee who mailed the check or present proof of procedures followed in the regular course of operation which give rise to a strong inference that the check was properly addressed and mailed godfrey f 2d pincite the financial management service of the treasury_department fms in austin texas was responsible for issuing and mailing taxpayer’s refund fms creates a progress sheet for each set of payments that are delivered to the post office for mailing the progress sheet indicates the check number and amount for each payment included in the set according to taxpayer’s payment record refund check y for dollar_figurex was issued on november year the progress sheet for november year indicates that refund check y for dollar_figurex was included among the checks delivered to the post office that day the service placed the refund with the postal service on november year therefore under the presumption of delivery the refund was tendered to taxpayer on november year november year is within days after the date the return is filed therefore no interest should be allowed under sec_6611 in godfrey the court noted that even if the irs presents sufficient evidence of mailing the presumption of delivery may be rebutted by other evidence of non- delivery godfrey f 2d pincite n taxpayer claims that the service is not entitled to the presumption of delivery because the service failed to issue taxpayer a cp notice and therefore did not follow regular procedures whether the service followed regular procedures in issuing or not issuing taxpayer a cp notice is irrelevant to whether the service followed regular procedures in issuing and mailing taxpayer’s refund check thus whether the service issued taxpayer a cp notice does not effect the service’s ability to invoke the presumption of delivery for taxpayer’s refund check fms followed regular procedures for mailing taxpayer’s refund check and therefore the service is entitled to the presumption of delivery for taxpayer’s refund check in addition taxpayer claims that the service did not follow proper procedures because the service did not direct deposit taxpayer’s refund although the service has offered the option for the wire transfer of refunds the service is not required to accede to every wire transfer request onan corp v united_states cl_ct furthermore announcement 1985_4_irb_43 provides that taxpayers must file a form_8302 application_for electronic funds transfer eft of tax_refund of dollar_figure million or more with their tax returns in order to receive a wire transfer taxpayer did not file a form_8302 with his tax_return thus the service followed proper procedures when it did not direct deposit taxpayer’s refund and the service is entitled to the presumption of delivery case development hazards and other considerations taxpayer’s letter of april year states a review of irs procedures in internal_revenue_manual refund transactions does not support the irs position regarding the absolute necessity of issuing a paper check if the refund is in excess of dollar_figure million it appears that the service has relied on irm dollar_figure to assert that the service could not direct deposit taxpayer’s refund because overpayments in excess of dollar_figure require issuance of a check through manual refund procedures according to irm an account with an overpayment of dollar_figure requires that a manual refund be issued since a tc will not generate we believe that the language a manual refund be issued may be misinterpreted to mean that a refund check should be issued we believe that this language should be interpreted to mean that the refund should be processed manually refunds for over dollar_figure are eligible for direct deposit see form_8302 application_for electronic funds transfer eft of tax_refund of dollar_figure million or more this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions please call michelle b baxter at curtis g wilson by pamela w fuller senior technician reviewer branch
